Case 2:20-cv-02291-DOC-KES Document 99 Filed 05/09/20 Page 1 of 4 Page ID #:1302



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                      Date: May 9, 2020


  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                  Not Present
                Courtroom Clerk                               Court Reporter

         ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
               PLAINTIFF:                                 DEFENDANT:
              None Present                                 None Present


          PROCEEDINGS (IN CHAMBERS): OMNIBUS ORDER RE: ONGOING
                                     SETTLEMENT NEGOTIATIONS

  I.      Structure of Settlement Negotiations

          The Court, having considered that no party has provided a clear structure in which
  to proceed forward with these complicated settlement discussions, hereby PROPOSES
  the following comprehensive structure for the ongoing negotiations. The parties should
  be prepared to discuss the following items:

        Housing Accommodations
         o Identification of Various Types of Housing
              Units/Beds per Type
              Service Level per Option
              Funding per Option
              Distribution of Option Types by District, Region, or Hybrid
         o Identification of Public Property Sites to Hold Housing
         o Timeline to Construct or Acquire the Housing
              Agreement on Timelines from City Council and Supervisorial Districts
Case 2:20-cv-02291-DOC-KES Document 99 Filed 05/09/20 Page 2 of 4 Page ID #:1303
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                          Date: May 9, 2020
                                                                                       Page 2

          o Transition from Covid-19 Interim Plan to Long-Term Plan
          o Complication and Submission of Shelter Data/Tracking Systems
         Barriers to Achievement
          o Systemic Policies/Procedures
          o Regulations/Environmental Concerns
          o Jurisdictional Issues
          o Funding Streams/Allocation
          o Zoning/Land Use
          o Cooperation among Government Entities
  II.      Review of Properties in Conjunction with Caltrans

         The Court has been informed that the City and County of Los Angeles have agreed
  to work with Caltrans on the following timeline: First, the City and County shall respond
  to Caltrans on or before May 14, 2020, identifying from the nineteen properties submitted
  by Caltrans which properties the City and County intend to move forward with, and
  providing tentative plans on the types of accommodations that will be used on each
  property (e.g., pallet shelters). Second, Caltrans shall then respond to the City and
  County, on or before May 28, 2020, regarding its environmental or other concerns with
  the tentative plans for the chosen properties. Finally, the City and County shall draw up
  plans for each of the individual sites on or before June 11, 2020. The Court hereby
  REQUESTS that, during this process, the City, County, and Caltrans shall begin working
  together to form leases on the subject properties immediately upon receiving notice of
  Caltrans’s environmental and other concerns.

  III.     Full Extent of Available Properties

         The Court has received conflicting representations from the parties as to how
  many City- and County-owned properties are available for use as homeless shelters. In
  order to proceed effectively with the ongoing settlement negotiations, the Court hereby
  REQUESTS that the parties compile and submit a comprehensive list of all City- and
  County-owned properties available for use as homeless shelters, thereby providing the
  Court with information necessary to conduct meaningful settlement negotiations.

         For example, in a report of the Chief Legislative Analyst dated April 23, 2020, in
  response to the City Council’s Motion in Council File No. 20-0147-821, regarding vacant
  and underused City properties, the Chief Legislative Analyst presents a chart of nineteen
  vacant or underused City properties that can be used for emergency housing and safe
  camping. The Court is unsure whether this list of nineteen properties is the full universe
  of vacant or underused City properties available for consideration during settlement
Case 2:20-cv-02291-DOC-KES Document 99 Filed 05/09/20 Page 3 of 4 Page ID #:1304
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                              Date: May 9, 2020
                                                                                           Page 3

  negotiations in this matter. The Court notes that the list appears to refer only to short-
  term, emergency-use options.

         Similarly, that same report notes that “Recreation and Parks has identified 42 sites
  for emergency shelters and trailers to serve the homeless population. Since the
  introduction of the Motion [on March 17, 2020], the City has taken steps to activate 24
  emergency shelters at these recreational facilities. These sites have approximately 1,000
  beds.”

          The Court has also previously received, through Special Master Michele Martinez,
  a list of hundreds of pieces of City-owned properties that could potentially be used as
  shelters.

          Therefore, to support the ongoing settlement negotiations, the Court reiterates its
  REQUEST that the City of Los Angeles and County of Los Angeles submit a Status
  Report listing all of the properties available for use as shelters for homeless persons. This
  list should include only those properties free of recognized environmental and health
  hazards, so that neither the parties nor the Court are caught off-guard by a property that
  turns out to be unusable due to some danger it presents.

  IV.    Request for Information re: Recreational Centers and Parks

          To support the ongoing settlement negotiations in this matter and better ascertain
  the number of required shelter beds, the Court REQUESTS information from the parties
  as follows:

        On April 22, 2020, Los Angeles City Council President Nury Martinez and
  Councilmember Joe Buscaino referred a motion document to the City Council, detailing
  the impact of using recreational centers and parks as emergency shelters during the
  COVID-19 crisis. In response, at its April 29, 2020 meeting, the City Council considered
  Item No. 20-0467, which is reproduced in its entirety below:

                MOTION (MARTINEZ – BUSCAINO) relative to creating a plan to
                safely reopen the Los Angeles City Hall complex and recreation and
                parks centers after the COVID-19 subsides.

                Recommendations for Council action:

                1. INSTRUCT the Chief Legislative Analyst (CLA), in consultation
                   with City departments and the Los Angeles County Department
                   of Public Health, to report back with guidance on when to re-
Case 2:20-cv-02291-DOC-KES Document 99 Filed 05/09/20 Page 4 of 4 Page ID #:1305
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                             Date: May 9, 2020
                                                                                          Page 4

                   open the Los Angeles City Hall complex and recommendations
                   on how to re-open. The report should include circumstances and
                   conditions that are necessary to allow the public to return, the
                   cost, if any, associated with these changes, as well as protocols
                   and procedures to allow the City Council and City departments to
                   safely interface with the public, constituents, and customers.

                2. INSTRUCT the CLA and the Department of Recreation and
                   Parks, in consultation with the Los Angeles County Department
                   of Public Health, to report back with guidance on when to re-
                   open park facilities to the public, recommendations on how
                   safely to do so, a strategy on transitioning the parks serving as
                   shelters back to recreation centers, and the cost associated with
                   this plan. In addition, the report should outline circumstances
                   and conditions that are necessary to allow the public to return to
                   recreation centers as well as protocols and procedures to allow
                   City staff to safely interface with the public.

         The Los Angeles City Clerk’s “Council File Management System” represents that
  the “Council adopted [this] item forthwith,” and shows a status of “Council action final”
  as of April 30, 2020.

          To facilitate the ongoing settlement negotiations, the Court hereby REQUESTS
  that the report to be provided by the CLA and the Department of Recreation and Parks, in
  consultation with the Los Angeles County Department of Public Health, be shared with
  the Court. The City and County may provide this report to the Court confidentially, if so
  desired.

  V.     Scheduling Notice re: Status Conference

         The Court hereby SCHEDULES a Status Conference for Wednesday, May 13,
  2020 at 10:00 a.m. In order to comply with the Central District of California’s Continuity
  of Operations Plan and other public health guidance, the settlement negotiations shall be
  held at the Alexandria Ballrooms, 501 S. Spring St., Los Angeles, CA 90013, or another
  location designated and agreed upon by the parties.

         The Clerk shall serve this minute order on the parties.
   MINUTES FORM 11
   CIVIL-GEN                                                       Initials of Deputy Clerk: djl for kd
